Exhibit Amended and Restated Agreement for Exploration, Production and Strategic Services between Index Oil and Gas Inc. and ConRon Consulting Inc. This Amended and Restated Agreement for Exploration, Production and Strategic Services between Index Oil and Gas Inc. and ConRon Consulting Inc. (the “Agreement”) is effective as of October 1, 2008 (the “Effective Date”) by and between Index Oil and Gas Inc., a Nevada corporation (the “Company”), and ConRon Consulting Inc., a Texas corporation (the “Contractor”). RECITALS WHEREAS, the parties entered into the Agreement for Exploration, Production and Strategic Services between Index Oil and Gas Inc. and ConRon Consulting Inc. as of February 1, 2008 (the “Original
